Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4-14 and 16 are pending in the instant application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.
Rule 37 CFR 1.132 Declaration
The declaration by Brian Lian  filed on 02/24/2021 is sufficient to overcome the rejection of claims 1, 4-14 and 16 under 35 U.S.C. § 103 as allegedly unpatentable over U.S. Patent Publication No. 2006/0046980 by Erion et al. in view of Austin (May 1st 2016, Glycogen Storage disease, The patient-parent Handbook; "), set forth in the final rejection dated 08/24/2020.




REASONS FOR ALLOWANCE

Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed  method of treating glycogen storage disease Ia (GSD- Ia), comprising administering to a subject in need thereof a compound having the structure:

    PNG
    media_image1.png
    168
    407
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt thereof.
     

Conclusion
Claims 1, 4-14 and 16 (renumbered 1-13) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/           Primary Examiner, Art Unit 1629